department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-2591-99 uilc memorandum for internal_revenue_service national_office field_service_advice from subject assistant chief_counsel field service cc dom fs gift_tax valuation on formation of family limited_partnership this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend donor h donor w x y date year state dollar_figurea dollar_figureb month month year g1 g2 d1 issue did the donors make taxable_gifts in the course of forming funding and acquiring limited_partnership interests in a family limited_partnership during year conclusion yes donors made taxable_gifts when on the formation of a partnership not in the ordinary course of business the donors took back partnership interests with a value less than that of the assets contributed in exchange therefor facts donor h was x years of age and donor w was y years of age on date year the date they formed a family limited_partnership with their two sons under the laws of state the two sons held the one percent general_partnership interest through a management_trust formed for this purpose the donors each contributed over dollar_figurea in marketable_securities to the partnership while the sons contributed a promissory note in excess of dollar_figureb which was eventually paid between month and month of year donor h and donor w each gifted a g1 percent interest in the family limited_partnership to two trusts one benefitting the first son and a second trust benefitting the other son donor h and donor w filed separate u s gift_tax returns form_709 for year reporting individual combined gifts of a g2 percent interest in the family limited_partnership to each trust in valuing the gifts of the family_partnership interests donor h and donor w discounted the fair_market_value of the partnership assets over d1 percent for lack of marketability and minority status donor h and donor w also filed separate u s gift_tax returns form_709 for year reporting gifts unrelated to the family limited_partnership upon examination the internal_revenue_service determined that one or more of the transfers made by donor h and donor w in the course of forming funding or acquiring units or interests in the family limited_partnership during year was taxable as a gift law and analysis we agree with the analysis set forth in your field_service_advice request in which you concluded that when the transaction is viewed as a whole it is clear the donors acted in a donative manner taking back partnership interests allegedly worth significantly less than the assets transferred all in an effort to enable the other partners directly or indirectly to realize the full value of the underlying assets at some future date you should be aware of three potential counter arguments to the gift on formation theory made when the partnership interests received by each of the partners are proportionate to the partnership contributions each made the counter arguments are no gift occurs on formation because a partnership_interest represents a proportionate interest in all of the property transferred to the partnership ie any difference between the value of the property transferred and the interest received occurs as a consequence of formation and does not enhance the value of another partner s interest if the formation of a family entity results in a gift then all of the family members have made gifts because the interest each receives is generally worth less than the assets contributed to the partnership and the inability to identify the donees throws into question whether a transfer has occurred in the first place the appropriate responses to the counter arguments are as follows where an older generation partner takes back only a limited_partnership_interest he has not really received a proportionate interest for he has given up the element of control when the transaction is viewed as a whole it is clear that the donor is acting in a donative manner taking back a partnership_interest worth less than the assets transferred to enable the donee partners to realize the full value of the underlying assets at some future date with respect to the management_trust the transaction is one in the ordinary course of business the management_trust is entering the transaction to ultimately acquire additional assets and not to transfer value to the other partners the management_trust does not make a gift because it has no donative_intent rather its participation is designed to facilitate the donor s transfer to it and the donee partners thus with respect to the management_trust the transaction is a business transaction exempt from gift_tax finally once it has been shown that the formation of the partnership was not a bona_fide business transaction sec_2512 statutorily determines the amount_of_the_gift as the difference between the value transferred and the value received an amount which does not reflect a discount for the existence of the entity identification of the donee is not necessary all that must be established is that the transfer was not one in the ordinary course of business and that the donor relinquished_property for less than adequate_consideration the facts will clearly show that the donors transfer of value will be manifested in a transfer_tax savings inuring to the donee partners finally while we agree with your analysis you should be aware of the other primary theories generally asserted the other primary theories pertain to the value of the transferred interest and the availability of any discount in year in this case the arguments are as follows the partnership lacked economic_substance and thus the partnership form should be disregarded the partnership lacked a business_purpose substance over form and thus the partnership form should be disregarded and sec_2704 applies and thus the value of the interest is determined without regard to certain restrictions on the ability to liquidate an overview of the above theories follows it is clear that for the purposes of federal taxation the courts may completely disregard the form of a transaction if it is found to lack economic_substance this doctrine originates from the opinion of 293_us_465 there the supreme court held that an otherwise valid corporate formation and subsequent reorganization could be disregarded when the substance of those transactions was to avoid tax on a transfer of stock the supreme court later employed similar reasoning in disregarding the otherwise valid purchase of certain bonds and subsequent use of them as loan collateral in 364_us_361 there it found that athere was nothing of substance to be realized by knetsch from this transaction beyond a tax deduction attributable to alleged interest deductions knetsch u s pincite an overview of the relevant inquiry in the substance over form analysis was set forth by the third circuit in 157_f3d_231 3rd cir cert_denied 119_sct_1251 the inquiry into whether the taxpayer s transaction had sufficient economic_substance to be respected for tax purposes turns on both the objective economic_substance of the transactions and the subjective business motivation behind them t hese distinct aspects of the economic sham inquiry do not constitute discrete prongs of a rigid two-step analysis but rather represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes id at emphasis added citations omitted the first of these two factors focuses on whether the transaction has any practical economic consequences other than the creation of tax benefits ie whether the transaction appreciably changed the taxpayer s financial position id pincite the second of these focuses on what the taxpayer intended id pincite the courts have had no reluctance to find that partnerships themselves lack economic_substance in a recent case from the fifth circuit the court agreed that a partnership ostensibly engaged in the actual operation of an oil rig nevertheless lacked economic_substance and could be disregarded 873_f2d_879 5th cir once the partnership was disregarded various tax benefits of the partnership including losses and credits were disallowed some of the factors relied upon by merryman included a pattern of ainterconnected ownership of the partnership and related entities a failure of all the partners to contribute capital a lack of arms length transactions and little evidence of the existence of the partnership where a partnership owns no property maintains no books_or_records and does not hold itself out as being engaged in business there is little evidence of the existence of the partnership and accordingly a lack of economic_substance merryman supra pincite 82_tc_335 the tax_court applied an economic_substance analysis in estate of murphy v commissioner tcmemo_1990_472 t c m cch where the issue was federal transfer_taxes in estate of murphy the court disregarded for estate and gift_tax purposes a legitimate transfer of property because it found that the substance of the transaction was to generate a minority discount for transfer_tax purposes the transaction at issue there was mrs murphy s transfer just before her death of just enough of her closely held stock to her children so as to reduce the size of the remainder of her stock to an amount slightly less than percent of the total outstanding_stock thus her estate claimed a minority discount for the stock she retained at her death the court in estate of murphy focused on the decedent s subjective intentions to obtain a minority discount and the objective economic facts she nevertheless retained effective_control of the closely_held_corporation it specifically cited the rationale of gregory v helvering supra and knetsch v united_states supra and held the same rationale applies in the cases before us here we conclude that decedent s two small lifetime gifts of the closely held stock do not appreciably affect decedent s beneficial_interest except to reduce federal transfer_taxes business_purpose estate of murphy supra pincite the lack of business_purpose argument involves a completely separate line of cases amounting to another doctrine that essentially compels the same result in any case where a partnership lacks a business_purpose these are the progeny of 327_us_280 see eg asa investerings v commissioner tcmemo_1998_305 and vanderschraaf v commissioner tcmemo_1997_306 and the cases cited therein in tower the court held that state partnership laws do not control whether a partnership will be recognized for federal tax purposes the issue there was the validity of a limited_partnership formed by a husband and wife that complied with michigan state law the court famously defined a partnership for federal tax purposes as occurring when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is a community of interest in the profits and losses the partners' intention to join together for the purpose of carrying on business and sharing in the profits or losses is a question of fact tower pincite emphasis added in the tower case the supreme court found the facts to be that the taxpayer- husband continued to manage control and run the business and that he continued to have funds at his disposal to use in the business or to expend for family_expenses the taxpayer-wife did not contribute her services and took no part in the management or operation of the business because of these facts the supreme court in tower sustained the determination that the partnership brought no real change in the economic relation of the husband and wife to the income in question the supreme court revisited the question in the case of 337_us_733 again confronted with a family_partnership the court refined certain points of its analysis but still retained the point being urged here the question is not whether the services or capital contributed by a partner are of sufficient importance to meet some objective standard supposedly established by the tower case but whether considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise culbertson pincite emphasis added if the partnership is disregarded for federal transfer_tax purposes under either lack of economic_substance or lack of business_purpose theories and the claimed discount is based on attributes of the partnership it follows that no discount at all would be allowed in the valuation of the partnership interests transferred sec_2704 sec_2704 may reduce the size of the claimed discount by requiring the expert to disregard for valuation purposes certain restrictions in the partnership_agreement the expert must disregard for valuation purposes any aapplicable restriction when an interest in a partnership is transferred to or for the benefit of a family_member of the transferor and immediately before the transfer the transferor and members of his family control the partnership an aapplicable restriction is a restriction that limits the ability of the partnership to liquidate and that either is removable by the transferor or members of his family after the transfer either alone or collectively or lapses at any time after the transfer treas reg ' b an applicable_restriction includes any restriction on liquidation that is more restrictive than state law but does not include restrictions that are commercially reasonable or imposed by state law treas reg ' b i r c ' b if a restriction is disregarded under this section the transferred interest is valued as if the applicable_restriction in the partnership_agreement does not exist instead any liquidation rights pertaining to the transferred interest are determined under state law treas reg ' c from the facts of this case it is clear that immediately before the transfer the donors and members of donors family had control of the partnership as defined in treas reg ' b thus in order to determine if sec_2704 applies to disregard any restrictions in valuing the interest transferred by donors h and w the partnership_agreement as well as state law must be analyzed to ascertain whether the partnership_agreement contains restrictions on liquidation which are more restrictive than state law for instance a restriction on the ability to terminate dissolve or withdraw from the partnership may be more restrictive than the law of state and thus more restrictive than state law the partnership_agreement must also be examined to determine if any applicable_restriction is removable after the transfer by family members of donors h and w if said restriction meets the requirements of sec_2704 the transferred interest may be valued as if the restriction does not exist and therefore any right to liquidate will be determined under state law sec_2704 applies to restrictions in both partnerships and corporations however for our purposes we will refer to only partnership restrictions case development hazards and other considerations please call if you have any further questions by william c sabin jr senior technician reviewer passthroughs and special industries branch field service division
